Citation Nr: 1003446	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1980.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, the RO 
implemented a December 2004 decision of the Board that 
granted service connection for a fungal condition of the 
feet, diagnosed as tinea pedis and onychomycosis.  The RO 
awarded a noncompensable rating for the disability, and the 
Veteran's disagreement with the noncompensable rating led to 
this appeal.  

In July 2008, the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In November 2009, the Veteran submitted written argument 
directly to the Board.  As the arguments are duplicative of 
those already considered, the statement was not referred to 
the RO for initial consideration.  38 C.F.R. § 20.1304 
(2009).  



FINDING OF FACT

The Veteran's fungal condition of the feet, diagnosed as 
tinea pedis and onychomycosis, affects less than one percent 
of his total body surface and it does not require systemic 
therapy.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
fungal condition of the feet, diagnosed as tinea pedis and 
onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of February 5, 2003, the date 
of his claim, and a 0 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran an 
examination, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating of Fungal Condition of the Feet

The Veteran maintains that he is entitled to an initial 
disability evaluation greater than 0 percent for his service-
connected fungal condition of the feet, diagnosed as tinea 
pedis and onychomycosis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including sections 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, the appeal stems from an initial rating, 
thus, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In February 2003, the Veteran filed a claim for service 
connection for a fungal condition of the feet.  A December 
2004 Board decision granted service connection for fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis.  In a December 2004 rating decision, the RO 
assigned a 0 percent disability evaluation, effective 
February 5, 2003, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813.  That rating code calls for the Veteran's 
service connected skin condition to be rated as dermatitis 
under Code 7806.

The applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were revised effective October 23, 2008.  See 73 
Fed. Reg. 54,710 (Sept. 23, 2008).  However, as noted in the 
Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.

To warrant a compensable disability rating for his service 
connected fungal condition of the feet, the evidence must 
show: superficial and unstable scars (10 percent under DC 
7803); superficial scars that are painful upon examination 
(10 percent under DC 7804); scars, other, resulting in 
limitation of function (rate on limitation of function of the 
affected part pursuant to DC 7805); dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body; or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the 
past 12-month period (10 percent disabling under DC 7806).

On a February 2003 VA examination report, the examiner found 
yellow discoloration of all the Veteran's toenails with his 
right great toenail appearing very brittle, and no 
desquamation between the toes.  The diagnosis was tinea 
pedis; and the physician found that this condition did not 
seem to inhibit the Veteran's functioning or physical 
activity.

A February 2003 letter from a private physician notes that he 
had been treating the Veteran for the past six years for 
complications of diabetes.  The Veteran had advanced 
dystrophic onychomycosis in all of the nails of both feet, 
and this condition had gradually worsened so that he has 
considered surgical excision of the nails.  The physician 
noted that onychomycosis is not dangerous in and of itself, 
except when complicated by diabetes; the nails can serve as 
an irritant, particularly in an insensate foot that can lead 
to an open sore, infection and the possibility of amputation.  

On VA examination for hypertension in February 2003, the 
Veteran's feet were slightly mottled and he had yellow 
discoloration of all toenails.  The diagnoses included tinea 
pedis.  On an August 2003 VA examination report, the Veteran 
reported that he uses antifungal cream periodically.  
Examination revealed diffuse onychomycosis in all 10 toenails 
with thickening.  The skin pads on the toes were scaly as 
were the intertriginous areas, and there was slight 
maceration between the toes.  The diagnoses were 
onychomycosis and tinea pedis.

On VA examination in October 2008, the examiner noted the toe 
web spaces were clear, with no maceration or scaling.  There 
was mild scaliness to the lateral feet, but not in a moccasin 
distribution that would be typical for tinea pedis.  No 
fungus was present on testing of the scales.  The toenails 
were yellow and mildly dystrophic.  The impression was 
probable tinea unguim, with no evidence of tinea infection 
outside the toenails.  A January 2009 addendum to the 
examination report noted that there was no evidence of fungus 
growth on the toenail culture.  A second addendum in March 
2009 stated that the Veteran did not have fungal infection of 
the feet and nails; both the KOH scraping and fungal culture 
obtained at the time of the October 2008 examination were 
negative for fungus.  The examiner stated that the diagnosis 
of thickened yellow nails was non-specific onychodystrophy 
and the diagnosis for the mildly scaling feet was non-
specific dermatitis.  The percentage of body surface affected 
by the onychodystrophy was 0.3 percent, and the percentage of 
body surface affected by the non-specific dermatitis of the 
feet was 0.5 percent.  The examiner concluded that there was 
no need for systemic therapy for these conditions and that 
the Veteran had "no disability from these conditions and 
they should not interfere in any way with his ability to 
work."  

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating have not been met.  
There is no indication of superficial, unstable or painful 
scars and no evidence that the Veteran's skin disorder of the 
feet affects more than 5 percent of the entire body or 
exposed areas affected.  Nor is there evidence that more than 
topical therapy was required during the past 12-month period.  
The most recent VA examiner found no evidence of fungal 
infection of the feet or nails.  The Board finds that a 
compensable rating for the service connected skin disability 
is not warranted under the applicable rating criteria.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for fungal 
condition of the feet, diagnosed as tinea pedis and 
onychomycosis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


